       Case 1:19-cv-00256-EPG Document 37 Filed 08/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
      KWEKU ESHUN, et al.,                              CASE NO. 1:19-cv-00256-EPG
11
                         Plaintiffs,                    ORDER GRANTING PLAINTIFF LEAVE TO
12                                                      FILE SUPPLEMENTAL EVIDENCE UNDER
                                                        FEDERAL RULE OF CIVIL PROCEDURE
13           v.                                         56(e)(1)
14    LOCAL UNION 17,
15                       Defendant.
16

17          Plaintiff, Kweku Eshun, is proceeding pro se in this action alleging violations under § 301

18   of the Labor Management Relations Act (“LMRA”), and state law claims for breach of contract,

19   discrimination, and termination in violation of public policy. Plaintiff brought this action against

20   Local Union Number 17, which is also known as the Glass, Molders, Pottery, Plastics & Allied
21   Workers International Union, AFL-CIO, CLC, Local 17, and which has subsequently merged

22   with United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and

23   Service Workers International Union, AFL-CIO, CLC (collectively, these unions are referred to

24   as “Defendant” or the “Union”). Plaintiff alleges that the Union failed to properly represent him

25   after his employer, Gallo Glass Company, terminated his employment, discriminated against him

26   on the basis of race, and terminated him in violation of public policy under California law.
27          Both parties have filed motions for summary judgment (ECF Nos. 22, 25). The Court has

28   conducted a preliminary review of the parties’ filings. This review has revealed that Plaintiff has
                                                        1
         Case 1:19-cv-00256-EPG Document 37 Filed 08/28/20 Page 2 of 2

 1   failed to properly support assertions of fact that he makes and has failed to properly address

 2   Defendant’s assertions of fact, as required to successfully move for or oppose summary judgment.

 3            In short, Plaintiff’s opposition, such as his statement of disputed facts (ECF No. 26), he

 4   states that certain things happened or were said. However, this is not evidence. Plaintiff must

 5   include evidence of what he believes happened or was said. See Fed. R. Civ. P. 56(c). If Plaintiff

 6   is claiming that certain things happened or were said because Plaintiff himself saw or heard them,

 7   he should file a declaration under penalty of perjury stating that “I declare (or certify, verify, or

 8   state) under penalty of perjury that the foregoing is true and correct.” Then he should explain

 9   what exactly he saw or heard. Then he should write “Executed on (date).” He should sign the

10   declaration. See Fed. R. Civ. P. 56(c)(4).

11            Because Plaintiff is proceeding pro se in this action, the Court will provide Plaintiff an

12   opportunity to remedy this deficiency in his opposition to Defendant’s motion for summary

13   judgment by allowing Plaintiff to file a declaration stating what Plaintiff personally saw or heard.1

14   See Fed. R. Civ. P. 56(e)(1) (court may provide a party with the opportunity to properly support

15   an assertion of fact or address the other party’s assertion of fact).

16            IT IS ORDERED that Plaintiff may file, within forty-five (45) days of the date of this

17   order, evidence in the form of a declaration, signed under penalty of perjury, stating what Plaintiff

18   personally saw or heard that demonstrates that there are relevant and important factual disputes

19   that need to be resolved at trial and that preclude granting summary judgment in favor of

20   Defendant.
21
     IT IS SO ORDERED.
22

23       Dated:      August 27, 2020                                     /s/
24                                                               UNITED STATES MAGISTRATE JUDGE

25

26
27
     1
      For example, Plaintiff could create a declaration based on assertions he makes in his statement of disputed facts
28   (ECF No. 26), as long as those assertions are true and are based on what Plaintiff personally heard or saw.


                                                                2
